Citation Nr: 0700832	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1970 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO in February 2003, in pertinent part, denied 
entitlement to service connection for a back condition and 
deferred a decision on the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The RO 
in September 2003, in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran relocated to Indianapolis, Indiana, and his claim is 
now under the jurisdiction of the Indianapolis RO.    

The issue of entitlement to service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The appellant served in Thailand from October 1973 to 
February 1974 and never served in the Republic of Vietnam.

2.  The veteran did not engage in combat.

3.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 
  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  

Initially, the Board acknowledges that the veteran has been 
diagnosed with PTSD, attributed to his account of his 
military service.  Nevertheless, the Board is unable to 
accept the diagnosis as based upon confirmed stressors 
because the record does not contain independent evidence 
which confirms his account of in-service stressors. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v.  
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v.  
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the veteran was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the veteran served in a 
"combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.

There is no persuasive evidence in the veteran's claims file 
showing that he participated in combat, such as a combat-
related military occupational specialty (MOS) or award.  The 
veteran's Department of Defense Form 214 indicates that he 
had received the National Defense Service Medal, the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal, and 
the Air Force Good Conduct Medal.  None of the veteran's 
awarded medals or decorations show combat service.  He was a 
pavement maintenance specialist, which does not indicate 
combat service.  

At the outset, the Board notes that the appellant's 
allegations and reported history concerning his military 
service are simply not credible.  Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the appellant's 
statements are inconsistency.  

Some of the appellant's statements are outright false.  The 
prime example is his allegation that he is a "Vietnam" 
veteran.  The appellant's military personnel records show 
that he departed for Thailand on October 2, 1973, for what 
was supposed to be a 12-month tour, but he returned to the 
United States in February 1974 and was discharged from 
service.  The veteran's service medical records verify that 
the veteran received medical treatment in Thailand in 
November 1973 and January 1974.  All the appellant's service 
medical and personnel records dated prior to October 1973 
show he was stationed at Minot Air Force Base in North 
Dakota.  When the appellant filed this claim for service 
connection for PTSD and on every single inpatient and 
outpatient record showing a diagnosis of PTSD, he reported 
military service in Vietnam from 1971 to 1972.  Some records 
show his statement that he served from fall of 1971 until 
early 1972, while some records show his history of serving 
for "18 months" in Vietnam.  In the course of seeking 
psychiatric treatment, he has reported nightmares and 
flashbacks of his Vietnam service, and medical records 
repeatedly reflect his allegation that he is a "Vietnam 
veteran."  

The appellant's service records are absolutely clear.  He 
served in Thailand from late 1973 to early 1974.  Therefore, 
every statement he has made to medical professionals of 
Vietnam service from 1971 to 1972 is outright false.  
Therefore, the Board concludes, as a factual matter, that the 
appellant's military service included service in Thailand 
from October 1973 to February 1974 and that he never served 
in the Republic of Vietnam.

The National Personnel Records Center notified the RO that 
the veteran was awarded the Vietnam Campaign Medal and 
Vietnam Service Medal for service in Thailand between 1973 
and 1974.  There is no indication from these records that he 
was assigned or participated in combat duties.   

The Board cannot find combat experience; therefore, the Board 
cannot treat the veteran's statements alone as conclusive 
evidence that the stressors actually occurred.  Although the 
evidence shows that he served overseas, the evidence does not 
support the conclusion that the veteran personally engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  There must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  The 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  See Cohen v. Brown, 10 Vet. 
App 128, 147 (1997). 

The veteran asserts that he has PTSD as a result of his 
traumatic experiences in Vietnam.  The veteran reported that 
he was in the "554th Civil Engineering Squadron, Pacific Air 
Command, which was based at Utapao Royal Thai Naval Airfield 
in Thailand."  In a stressor affidavit dated December 2004, 
the veteran explained that he did not spend much time in 
Thailand because their job assignments were always taking his 
squadron to Vietnam.  He reported: "...we worked in the area 
all the way from Da Nang to the North, almost down to Saigon 
to the south."  The veteran explained that their main job 
was setting up base camps.

In the stressor affidavit dated December 2004, the veteran 
reported the following verifiable stressors: (1) engaging the 
enemy after being in a convoy that was ambushed by the enemy 
and witnessing a counter attack by friendly air support in 
September or October 1971 while heading to "Phan Rang Air 
Force Base"; (2) witnessing a fellow soldier get shot in a 
friendly fire incident in January 1972 while at Cam Rahn Bay; 
and (3) experiencing an explosion from enemy fire that caused 
him to fall off of the dozer he was operating in January 1972 
while he was in "Nakhon Phanom" when one of the security 
shacks got blown up which purportedly caused him to have 
lower back problems and swollen knees.  

None of these incidents have been corroborated with 
independent evidence.  The RO Memorandum dated May 2006 
indicated that the veteran's stressor information could not 
be corroborated with service records.  The memorandum 
reported the following:

. . . A letter dated March 15, 2006, was 
sent to the veteran, requesting that he 
clarify dates for stressor information.  
According to the military personnel file 
and the service medical records, the 
veteran did not serve in either Thailand 
or Vietnam during the periods between 
1971 and 1972.  To date, the veteran has 
not replied to this letter requesting 
date of stressor information....The veteran 
was awarded the Vietnam Campaign Medal 
and Vietnam Service Medal.  The National 
Personnel Records Center, however, 
notified the VARO that these medals were 
awarded for service in Thailand between 
1973 and 1974.

In light of the fact that the veteran's purported stressor 
events involved events that allegedly occurred in 1971 and 
1972 and the fact that service personnel records indicate 
that the veteran was not in Vietnam during this time period, 
the Board finds that the veteran's stressor events are 
currently unverifiable.  In addition, the veteran's service 
medical records also failed to verify any of the veteran's 
purported stressor events.  Further, the other stressor 
events provided by the veteran could not be verified because 
he did not provide a verifiable time period for the alleged 
stressor incidents.  The Board notes that unless the veteran 
provides a time frame for the stressor events, nothing 
further can be done to verify these incidents.  

The appellant's attorney submitted some historical documents 
concerning civil engineering operations in Vietnam, arguing 
these documents supported the appellant's stressor events.  
These documents concern activities outside the time frame the 
appellant was overseas. 

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated August 2002, October 2002, May 2003, February 
2005, March 2006, April 2006, and June 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  While the letters dated August 2002 and 
October 2002 were sent prior to initial adjudication of the 
veteran's claim, these letters did not advise the veteran of 
what evidence is needed to substantiate a claim for 
entitlement to service connection for PTSD.  However, the 
March 2006, April 2006, and June 2006 letters did advise the 
veteran of what evidence is needed to substantiate his claim.  
Although the May 2003, February 2005, March 2006, April 2006, 
and June 2006 letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2006.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The March 2006 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Moreover, there is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claim.  As the 
Board concludes above that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service medical records and VA medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The record also indicates that the veteran is receiving 
Social Security benefits; however, the duty to obtain records 
only applies to records that are "relevant" to the claim.  38 
U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 
473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any tendency 
to make the existence of any fact that is of consequence to 
the determination of the action more probable or less 
probable than it would be without the evidence.").  The 
veteran has not contended that he was awarded SSA benefits 
for PTSD, the disability at issue in this claim.  There is no 
indication, then, that the records would be relevant to the 
claims here.  In this case, the Board concedes that the 
veteran was diagnosed with PTSD.  Accordingly, what is "of 
consequence" in this case is whether the veteran's PTSD is 
related to stressor events from his period of military 
service, and there is no indication in the record that Social 
Security records would include any such information.  
Remanding the case to obtain such records would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In addition, any missing VA 
medical records would also not be relevant to the veteran's 
claim because such records would not likely verify the 
veteran's purported stressor events.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In light of the fact that the veteran has been diagnosed with 
PTSD, the Board finds that an examination or additional 
medical opinion is unnecessary to support the veteran's 
claim.  The veteran's claim is denied because of the absence 
of confirmed stressors not because of the absence of a 
medical diagnosis.  Thus, no further notice or assistance to 
the veteran is required.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

Further development is necessary to ensure an informed 
decision on the low back claim.

In a VA outpatient treatment note dated October 2003, the 
veteran reported that he was receiving Social Security 
Administration (SSA) disability benefits.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  

Under the circumstances presented here, the RO should request 
the veteran's SSA medical records as they may be relevant to 
his claim for entitlement to service connection for a low 
back condition.  In contrast to the PTSD claim, where SSA 
records could not verify in-service events or, for that 
matter, Vietnam service during the alleged time period, they 
could show treatment for a back condition and opinions as to 
the etiology of the condition or the veteran's medical 
history.  For this reason, they are potentially relevant.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


